UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 4, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For The Transition Period FromTo . Commission file numbers: 333-82084-01 333-82084 PAPERWEIGHT DEVELOPMENT CORP. APPLETON PAPERS INC. (Exact Name of Registrant as Specified in Its Charter) (Exact Name of Registrant as Specified in Its Charter) Wisconsin Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 39-2014992 36-2556469 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 825 East Wisconsin Avenue, P.O. Box 359, Appleton, Wisconsin 54912-0359 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (920)734-9841 Indicate by check mark whether each registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether each registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether either of the registrants is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated filer¨Accelerated filer¨Non-accelerated filerxSmaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes¨Nox As of August 1, 2010, 9,784,959 shares of Paperweight Development Corp. common stock, $.01 par value, were outstanding. There is no trading market for the common stock of Paperweight Development Corp. As of August 1, 2010, 100 shares of Appleton Papers Inc.’s common stock, $100.00 par value, were outstanding. There is no trading market for the common stock of Appleton Papers Inc. No shares of Paperweight Development Corp. or Appleton Papers Inc. were held by non-affiliates. Documents incorporated by reference: None. Appleton Papers Inc. meets the conditions set forth in General Instruction H(1)(a) and (b)of Form 10-Q and is therefore filing this form with the reduced disclosure format. 1 INDEX Page Number PARTI FINANCIAL INFORMATION Item1 Financial Statements (unaudited) a) Condensed Consolidated Balance Sheets 3 b) Condensed Consolidated Statements of Operations 4 c) Condensed Consolidated Statements of Cash Flows 5 d) Consolidated Statements of Redeemable Common Stock, Accumulated Deficit, Accumulated Other Comprehensive Loss and Comprehensive (Loss) Income 6 e) Notes to Condensed Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item3 Quantitative and Qualitative Disclosures About Market Risk 41 Item4T Controls and Procedures 41 PARTII OTHER INFORMATION Item 1 Legal Proceedings 41 Item1A Risk Factors 41 Item6 Exhibits 43 Signatures 44 2 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements (unaudited) PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) July4,2010 January2,2010 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,217 and $1,356, respectively Inventories Other current assets Assets of discontinued operations Total current assets Property, plant and equipment, net of accumulated depreciation of $453,830 and $431,225, respectively Intangible assets, net Environmental indemnification receivable - Other assets Assets of discontinued operations Total assets $ $ LIABILITIES, REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE LOSS Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Other accrued liabilities Liabilities of discontinued operations Total current liabilities Long-term debt Postretirement benefits other than pension Accrued pension Environmental liability - Other long-term liabilities Commitments and contingencies (Note 12) - - Redeemable common stock, $0.01 par value, shares authorized: 30,000,000, shares issued and outstanding:9,785,058 and 10,097,099, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total liabilities, redeemable common stock, accumulated deficit and accumulated other comprehensive loss $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands) Three Months Ended July4, 2010 Three Months Ended July5, 2009 Six Months Ended July4, 2010 Six Months Ended July5,2009 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Environmental expense insurance recovery - - (8,181 ) - Operating income Other expense (income) Interest expense Debt extinguishment expense (income), net - - ) Interest income (35 ) ) (45 ) ) Foreign exchange loss (gain) ) ) Other income - ) - ) (Loss) income before income taxes (16,994 ) (25,999 ) Provision (benefit) for income taxes 45 ) (46 ) ) (Loss) income from continuing operations (17,039 ) (25,953 ) Discontinued operations Income from discontinued operations, net of income taxes Net (loss) income $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED (unaudited) (dollars in thousands) July4,2010 July5,2009 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash (used) provided by operating activities: Depreciation Amortization of intangible assets Amortization of financing fees Amortization of bond discount - Employer 401(k) noncash matching contributions Foreign exchange loss (gain) Loss on disposals of equipment 83 Accretion of capital lease obligation 23 40 Loss (gain) on debt extinguishment ) Fox River insurance recoveries (including accretion) ) - (Increase)/decrease in assets and increase/(decrease) in liabilities: Accounts receivable ) ) Inventories ) Other current assets ) Accounts payable and other accrued liabilities ) Restructuring reserve - ) Accrued pension Other, net ) ) Net cash (used) provided byoperating activities ) Cash flows from investing activities: Proceeds from sale of equipment 57 27 Additions to property, plant and equipment ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Payments of senior secured notes payable ) ) Payments of senior subordinated secured notes payable - ) Proceeds from senior secured first lien notes payable - Debt acquisition costs ) ) Payments relating to capital lease obligations ) ) Proceeds from old revolving line of credit Payments of old revolving line of credit ) ) Proceeds from new revolving line of credit - Payments of new revolving line of credit ) - Proceeds from State of Ohio loan - Payments of State of Ohio loan ) ) Payments of secured financing ) ) Proceeds from issuance of redeemable common stock Payments to redeem common stock ) ) Decrease in cash overdraft ) ) Net cash provided (used) byfinancing activities ) Effect of foreign exchange rate changes on cash and cash equivalents (6 ) 92 Change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT, ACCUMULATED OTHER COMPREHENSIVE LOSS AND COMPREHENSIVE (LOSS) INCOME FOR THE SIX MONTHS ENDED (unaudited) (dollars in thousands, except share data) Redeemable Common Stock Shares Outstanding Amount Accumulated Deficit Accumulated Other Comprehensive Loss Comprehensive (Loss) Income Balance, January 2, 2010 $ $ ) $ ) Comprehensive loss: Net loss - - ) - $ ) Changes in retiree plans, net - - - Realized and unrealized gain on derivatives - - - Total comprehensive loss $ ) Issuance of redeemable common stock - - Redemption of redeemable common stock ) ) - - Accretion of redeemable common stock - ) - Balance, July 4, 2010 $ $ ) $ ) Balance, January 3, 2009 $ $ ) $ ) Comprehensive income: Net income - - - $ Changes in retiree plans, net - - - ) ) Realized and unrealized gain on derivatives - - - Total comprehensive income $ Issuance of redeemable common stock - - Redemption of redeemable common stock ) ) - - Accretion of redeemable common stock - ) - Balance, July 5, 2009 $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 6 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.BASIS OF PRESENTATION In the opinion of management, all adjustments necessary for the fair statement of the results of operations for the three and six months ended July 4, 2010 and July 5, 2009, the cash flows for the six months ended July 4, 2010 and July 5, 2009 and financial position at July 4, 2010 and January 2, 2010 have been made. All adjustments made were of a normal recurring nature. These condensed financial statements should be read in conjunction with the audited consolidated financial statements and notes of Paperweight Development Corp. (“PDC”) and its 100%-owned subsidiaries (collectively the “Company”) for each of the three years in the period ended January 2, 2010, which are included in the annual report on Form 10-K for the year ended January 2, 2010. The consolidated balance sheet data as of January 2, 2010, contained within these condensed financial statements, was derived from the audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. Appleton Papers Inc. (“Appleton”) is a 100%-owned subsidiary of PDC. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. Certain prior year financial statement amounts have been reclassified to conform to their current year presentation. See note 2, Discontinued Operations. 2.DISCONTINUED OPERATIONS On July 2, 2010, Appleton entered into a stock purchase agreement with NEX Performance Films Inc. (“Films”), an entity affiliated with Mason Wells Buyout Fund II, Limited Partnership, whereby Appleton agreed to sell all of the outstanding capital stock of American Plastics Company, Inc. (“APC”) and New England Extrusion Inc. (“NEX”) for a cash purchase price of $58 million. This transaction closed on July 22, 2010, with Appleton receiving $56 million at the time of closing and $2 million held in escrow, on behalf of Appleton, for the next 12 months to satisfy potential claims under the stock purchase agreement with Films. The cash proceeds of the sale were used to reduce debt. APC was acquired in 2003 and is located in Rhinelander, Wisconsin. NEX was acquired in 2005 and has manufacturing operations in Turners Falls, Massachusetts and Milton, Wisconsin. Together they comprised the performance packaging business segment. Since APC and NEX engage in the manufacture, marketing and sale of high-quality single and multilayer polyethylene films for packaging applications, their operations did not align with Appleton's strategic, long-term focus on its core competencies of specialty papers and microencapsulation. The operating results for this business for the three and six months ended July 4, 2010, and July 5, 2009, have been reclassified and are now reported separately as discontinued operations. The following table presents the net sales and operating income before income taxes with respect to APC and NEX (dollars in thousands): For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended July 4, 2010 July 5, 2009 July 4, 2010 July 5, 2009 Net sales $ Operating income before income taxes $ 7 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) In addition, the assets and liabilities of APC and NEX have been reclassified at July 4, 2010, and January 2, 2010, as discontinued operations in the accompanying balance sheets, the major classes of which are detailed in the following table (dollars in thousands): July 4, 2010 January2,2010 Current assets, excluding cash $ $ Property, plant and equipment, net Other long-term assets Current liabilities (6,538 ) ) Net assets of discontinued operations $ $ 3.GOODWILL AND OTHER INTANGIBLE ASSETS The Company reviews the carrying value of goodwill and intangible assets with indefinite lives for impairment annually or more frequently if events or changes in circumstances indicate that an asset might be impaired. All goodwill of the Company was assigned to the performance packaging segment. As discussed above, in early July, the Company entered into a stock purchase agreement to sell all of the outstanding capital stock of APC and NEX. As a result, the goodwill assigned to this portion of the performance packaging segment was reclassified at July 4, 2010, and January 2, 2010, as discontinued operations. Changes in the carrying value of goodwill are as follows (dollars in thousands): July 4, 2010 January2,2010 Beginning of year balance Goodwill $ $ Accumulated impairment losses ) ) Impairment losses - ) Goodwill related to assets held for sale - ) Goodwill related to discontinued operations ) ) End of year balance Goodwill Accumulated impairment losses ) ) $
